NUMBER 13-11-00286-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOSE DE LEON,                                                              Appellant,

                                             v.

FIDEL RODRIGUEZ,                                                             Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
           Before Justices Rodriguez, Benavides and Longoria
              Memorandum Opinion by Justice Benavides
       This appeal arises over a landlord-tenant dispute.   By one issue, appellant, Jose

De Leon, appeals, the trial court’s judgment in favor of appellee, Fidel Rodriguez, for

unpaid rent and for forcible detainer.   See TEX. PROP. CODE ANN. § 24.002 (West 2000).
We affirm.

                                       I.      BACKGROUND1

        This forcible detainer action was brought by Fidel against De Leon regarding a

rental property on Bluebird Avenue in McAllen, Texas.2 According to the record, Jesus

Puga Rodriguez (Jesus) is the record titleholder of the Bluebird property.

        Prior to trial, De Leon filed a “Motion to Show Authority,” see TEX. R. CIV. P. 12, to

determine whether Fidel’s trial counsel, Alex Moreno Jr., was acting with proper authority

to prosecute the suit on behalf of Jesus’s interests. The trial court concluded that

Fidel’s trial counsel could continue his representation, but De Leon objected on the

grounds that no admissible written evidence existed to show privity of contract between

Fidel’s trial counsel and Jesus.

        A bench trial was held in March 2011, and the trial court found in favor of Fidel.

This appeal ensued.

                            II.      MOTION TO SHOW AUTHORITY

        By one issue, De Leon asserts that the trial court erred by ruling that Fidel’s trial

counsel had authority to proceed as counsel for Jesus.

        A. Applicable Law



        1
          The record shows that because the reporter’s record in this case is lost and unrecoverable, the
parties and trial court filed a joint “Statement of Evidence” for our review. Furthermore, because this is a
memorandum opinion and the parties are familiar with the facts, we will not recite them here except as
necessary to advise the parties of the Court’s decision and the basic reasons for it. See TEX. R. APP. P.
47.4.
        2
          This cause was originally brought in justice court but later appealed de novo to Hidalgo County
Court at Law No. 4 where De Leon asserted a counterclaim for repairs he made to the rental property.
Those matters are not before us in this appeal.




                                                     2
        When a rule of procedure is clear, unambiguous, and specific, we construe its

language according to its literal meaning.     Bradt v. Sebek, 14 S.W.3d 756, 762 (Tex.

App.—Houston [1st Dist.] 2000, pet. denied). Furthermore, rule interpretation is a pure

question of law over which the judge has no discretion.      Id. (citing Mitchell Energy Corp.

v. Ashworth, 943 S.W.2d 436, 437 (Tex. 1997)).

        Rule 12 of the rules of civil procedure provides the following:

        A party in a suit or proceeding pending in a court of this state may, by
        sworn written motion stating that he believes the suit or proceeding is being
        prosecuted or defended without authority, cause the attorney to be cited to
        appear before the court and show his authority to act. . . . At the hearing
        on the motion, the burden of proof shall be upon the challenged attorney to
        show sufficient authority to prosecute or defend the suit on behalf of the
        other party. Upon his failure to show such authority, the court shall refuse
        to permit the attorney to appear in the cause, and shall strike the pleadings
        if no person who is authorized to prosecute or defend appears. The motion
        may be heard and determined at any time before the parties have
        announced ready for trial, but the trial shall not be unnecessarily continued
        or delayed for the hearing.

TEX. R. CIV. P. 12. The historical background and purpose behind Rule 12 was to

protect defendants from groundless suits.      Angelina County v. McFarland, 374 S.W.2d
417, 423 (Tex. 1964).    It was thought that a person who was sued was entitled to know

that the named plaintiff had in fact authorized the suit.   Id.

        B. Discussion

        The named plaintiff in this suit is Fidel Rodriguez, not Jesus Puga Rodriguez.      It

also appears undisputed from the record that Jesus is the recorded title owner of the

Bluebird property and that Fidel’s trial counsel represents Fidel, not Jesus, in the present

case.   By his motion, however, De Leon challenges whether Fidel’s trial counsel has

authority to represent Jesus’s interests, when the named plaintiff is Fidel. A durable



                                              3
power of attorney or similar instrument, see TEX. PROBATE CODE ANN. § 482(3) (West

2003), signed by Jesus, which gives Fidel unreserved and unlimited “general power for

lawsuits” and “acts of administration” related to Jesus’s benefit, was admitted into

evidence over De Leon’s objection. Through this instrument, the trial court recognized

Fidel’s right to file suit on the Bluebird property on Jesus’s behalf and that Fidel’s trial

counsel was acting with property authority.        Accordingly, Fidel’s trial counsel met his

burden of proof.   See TEX. R. CIV. P. 12. In light of the foregoing, we conclude that the

trial court did not err in overruling De Leon’s Rule 12 motion.      De Leon’s sole issue is

overruled.

                                  III.   CONCLUSION

       We affirm the trial court’s judgment.



                                                          __________________________
                                                          GINA M. BENAVIDES,
                                                          Justice


Delivered and filed the
25th day of July, 2013.




                                               4